

113 S1992 IS: Quality Foster Care Services Act of 2014
U.S. Senate
2014-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1992IN THE SENATE OF THE UNITED STATESFebruary 4, 2014Ms. Baldwin (for herself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to provide a standard definition of therapeutic foster care services in Medicaid.1.Short titleThis Act may be cited as the
		  Quality Foster Care Services Act of 2014.2.Inclusion of therapeutic foster care as medical assistance(a)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—(1)in subsection (a)—(A)in paragraph (28), by striking and at the end;(B)by redesignating paragraph (29) as paragraph (30); and(C)by inserting after paragraph (28) the following new paragraph:(29)therapeutic foster care services described in subsection (ee); and; and(2)by adding at the end the following new subsection:(ee)(1)For purposes of subsection (a)(29), subject to subparagraph (C), therapeutic foster care services described in this subsection are services provided for children who have not attained age 21, and who, as a result of mental illness, other emotional or behavioral disorders, medically fragile conditions, or developmental disabilities, need the level of care provided in an institution (including a psychiatric residential treatment facility) or nursing facility the cost of which could be reimbursed under the State plan but who can be cared for or maintained in a community placement, through therapeutic foster care programs that—(A)are licensed by the State and accredited by the Joint Commission, the Commission on Accreditation of Rehabilitation Facilities, the Council on Accreditation, or by another equivalent accreditation agency (or agencies) as the Secretary may recognize;(B)provide structured daily activities, including the development, improvement, monitoring, and reinforcing of age-appropriate social, communication and behavioral skills, trauma-informed and gender-responsive services, crisis intervention and crisis support services, medication monitoring, counseling, and case management, and may furnish other intensive community services; and(C)provide foster care parents with specialized training and consultation in the management of children with mental illness, trauma, other emotional or behavioral disorders, medically fragile conditions, or developmental disabilities, and specific additional training on the needs of each child provided such services.(2)In making coverage determinations under paragraph (1), a State may employ medical necessity criteria that are similar to the medical necessity criteria applied to coverage determinations for other services and supports under this title.(3)The services described in this subsection do not include the training referred to in paragraph (1)(C)..(b)Effective dateThe amendments made by subsection (a) shall apply to calendar quarters beginning on or after the date of enactment of this Act.